 LOWERY TRUCKING CO.479Lowery Trucking Co., and Ace Limes,Inc.andMeatand Highway Drivers, Dockers, Helpers and Miscel-laneous Truck Terminal Employees LocalNo. 710,affiliated with International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers ofAmerica.Case 18-CA-3121April 20, 1972DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSJENKINS ANDKENNEDY8(a)(1),(3), and (5) of the Act, filed November 30, 1970, andMarch 11, 1971, respectively.2.A complaint issued by the General Counsel againstRespondents alleging Respondents violated Section 8(a)(1)and (5) of the Act, dated July 2, 1971.3.Answers of Lowery and Ace denying the commissionof unfair labor practices, served July 15 and 16, 1971, re-spectively.4.A hearing held by me on September 28, 1971, at Coun-cilBluffs, Iowa.5. Briefs received from the General Counsel and Respon-dents on October 28, 1971.Upon the entire record 2 in this case and from my obser-vation of the witnesses while testifying, I make the follow-ing:FINDINGSOn November 9, 1971, Trial Examiner John F.Funke issued the attached Decision in this proceed-ing. Thereafter, the General Counsel and the Charg-ing Party filed exceptions and supporting briefs andRespondent Ace filed cross-exceptions and an an-swering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions, cross-exceptions, and briefs and has decided to affirm theTrial Examiner's rulings, findings, and conclusions,with the following modification, and to adopt his Rec-ommended Order.We find it unnecessary to pass on the TrialExaminer's interpretation of theGeneral Motors Cor-porationcase, 191 NLRB No. 149, as Respondent'sSeptember 10, 1970, letter clearly shows that Respon-dent voluntarily offered to bargain about its decisionto cease the Omaha-Chicago operation as well as theeffects of this decision.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Trial Examiner and hereby orders thatthe complaint herein be, and it hereby is, dismissed inits entirety.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJOHN F. FUNKE, Trial Examiner: This proceeding wasbrought before the National Labor Relations Board upon:1.A charge and amended charge by the above ChargingParty, herein Local 710, against Lowery Trucking Co., andAce Lines, Inc., I herein Lowery and Ace and collectivelyas the Respondents, alleging Respondents violated SectioniThe name of Respondent Ace Lines,Inc., appears as amended at theITHEBUSINESSESOF THE RESPONDENTSRespondentLowery isengaged in the business of leasingtrucks and related equipment to various common carriers.It receives annual revenues in excess of $50,000 from theleasing of trucks to carriers engaged in interstate commerce.RespondentAce isaMissouri corporation having itsprincipal place of business at Des Moines,Iowa, where it isengaged in the interstate transportation of commoditiesamong 10 states and has terminals at Des Moines and Chi-cago, Illinois. It receives revenues in excess of $50,000 annu-ally from interstate freight transportation.Lowery andAce are engaged in commerce within themeaningof the Act.3II. LABOR ORGANIZATION INVOLVEDLocal 710 is a labor organization within the meaning ofthe Act.IIITHE UNFAIR LABOR PRACTICESA. Background and the IssuesInLowery Trucking, supra,the National Labor RelationsBoard found Respondent had violated Section 8(a)(1) and(5) of the Act and issued its usual cease-and-desist order andfurther ordered Respondents, upon request, to bargain withLocal 710. Enforcement was ordered by the Eighth Circuit,above, on August 14, 1970.4Following this decision, Ace, on or about September 17,terminated its meat hauling operations between Omaha andChicago and terminated the employment of all employeesin the unit found appropriate by the Board inLowery Truck-ing.The sole issue presented is whether Respondents bar-gained in good faith with Local 710 on the effects of thistermination upon the employees in the bargaining unit.5hearing2The motion of counsel for Respondent Ace Lines, Inc., to correct thetranscript is hereby granted.3Lowery Trucking Co, and Ace-Alkrre Freight Lines, Inc,177 NLRB No.7, enfd. sub nomAce-Alkrre Freight Lines, Inc v. N L R B,431 F.2d 280(C.A 8). Both the Board and the court found Lowery and Ace to be pointem4ployers.Unless otherwise noted all dates hereafter refer to 1970.5The allegation in the complaint, par. 1 l-a, that Respondent failed tobargain in good faith concerning the decision to terminate the Omaha-Chicago operation and thereby violated Sec. 8(a)(5) was dismissed on motionby the Trial Examiner on the authority ofGeneral Motors Corporation,191NLRB No. 149 The General Counselargues inhis brief thatGeneral Motorsapplies only to a decision to sell a plant; not to a decision to close a plantIn fact, however, the issue posed to the Board was whether the court decisionscited p 4, In. 7, ofGeneral Motors,which applied to plant closings and plantremovals should be extended to plant sales In finding that they should beContinued196 NLRB No. 74 480DECISIONS OF NATIONAL LABOR RELATIONS BOARDB. The FactsFollowing the issuance of the court's decision enforcingthe Board'sOrder,Lynn Easter,chairman of the board forAce, testified that he telephoned Oscar Mischan,an organ-izer for Local 710 who had been involved in the prior litiga-tion,informing him of the decision and asking him if hewanted to negotiate.Mischan and Easter agreed to meet inthe union hall in Chicago and on September 8, Easter andR. R. (Dick)Wynant met with Mischan.6There is almost nodispute as to what took place at this meeting.Mischanpresented Easter and Wynant with the Master FreightCentral States Over-the-Road Agreement,known as the"book,"as the proposed contract.There was discussion ofthe mileage rates,hourly rates,health and welfare and pen-sion payments required.All of these rates were higher thanwages and payments Ace was then making to its drivers.There was also discussion of the wages to be paid the "citydrivers" for making meat deliveries in Chicago.Easter andWynant asked for time to study the proposal and agreed tobe back in about I week.Easter testified that after his return to Des Moines therewas discussion of the proposed rates with other members ofthe board of directors and they determined Ace would bebetter off not operating.On September 10 Easter sent thefollowing letter(G.C. Exh.4) to Mischan:As you know from our recent negotiations with you inChicago, we have been considering the permanent ces-sation of the Omaha to Chicago meat operation due topresent and anticipated future costs of operation.You told us that you wanted to know our intendedaction as soon as possible, and by next Tuesday at thelatest,so this is to advise you that we intend to ceaseoperation next week.If you desire any further discussion concerning thiscontemplated action and its effects,please notify usimmediately.Easter received no reply from Mischan or Local 710 but onSeptember 16 Marvin Gittler,attorney for Local 710, sentthe following letter(G.C. Exh.6) to Easter:Your September 10, 1970,letter toMr. Oscar Mis-chan,of Local 710, I.B.T., has been referred to myoffice.Please be advised that we consider your letter to bea threat of a partial termination of your operations asa reprisal to those employees who have authorized Lo-cal 710,I.B.T., to represent them.It is obvious that sucha gross act of discrimination against some of your em-ployees is intended and has the effect of warning otheremployees of the Ace-Alkire Freight Lines (and Low-ery Trucking Company)and that they, too, would suf-fer a similar fate if they exercise their rights guaranteedunder Federal statutes.As found by the National Labor Relations Board,which was recently affirmed by the United States Courtof Appeals,your unlawful actions and dilatory tacticshave effectively deprived your employees of the bene-expanded the Board,ipso facto,approved the decisions with respect to clos-mts and removals.Wynant was vice president of Ace.r Easter and Wynant proposed a modification of the health and welfareand pension rates Mischan said he would speakto Joyce, secretary-treasurerof 710 and then told them there would be no modification.Easter alsoprotested that the new rates would put Ace out of business. No concessionswereoffered by Local 710.fits of collective bargaining for an extended period oftime.Rather than commence good faith negotiations,as ordered by the National Labor Relations Board andCourt of Appeals,you have elected to respond to ourinitial contract proposal with another threat.Local 710,I.S.T., has already demonstrated its will-ingness and patience to prosecute your Companythrough all available legal means.This determinationhas not wavered.In addition,it is clear that a primarylabor dispute exists between Local 710, I.B.T., and allthose Locals affiliated with it, and the Ace-AlkireFreight Lines and Lowery Trucking Company.You may be assured that Local 710, I.B.T., will un-dertake every available legal act to bring this dispute toa speedy and effective conclusion on behalf of and forthe benefit of the employees it represents.Would you please advise the undersigned imme-diately as to whether you intend to undertake good-faith negotiations and, if so,when you will be available.This letter Easter turned over to John R. Phillips,attorneyfor Ace.Phillips answered this letter with one dated Septem-ber 21(G.C. Exh.7) to Gittler which reads:Your letter of September 10, 1970 to Lynn W. Easterhas been referred to us as counsel for Ace Lines, Inc.Your letter is factually erroneous on a number ofpoints.Shortly after receiving the opinion of the Courtof Appeals,dated August 14, 1970,Ace Lines request-ed negotiations with Local 710. This can hardly becalled "dilatory tactics." A negotiatingmeeting washeld in Chicago,at which meeting Mr. Mischan repeat-edly stated that the Union was makingoneeconomicoffer concerning wages and benefits of the drivers (notan "initial contract proposal"). Representatives of AceLines said that in view of existing operational costs,and the Union's intractable position on monetary sub-jects,the Company was forced to consider terminationof the Omaha-Chicago meat operation.Mr. Mischan'sonly response was to request notice of Ace Lines' deci-sion as soon as possible.Ace Lines has made no"threat" to any employees, orto Local 710.As requested Mr. Easter wrote Mr. Mis-chan on September 10 that "we intend to cease opera-tionsnextweek"and "if you desire any furtherdiscussion concerning this contemplated action and itseffects,please notify us immediately."Local 710 madeno response.Ace Lines has "undertake[n] good faith negotiations."If your client wishes further discussions, Company rep-resentatives are available for a meeting in Des Moines.All communications between the parties terminated with aletter from Gittler to Phillips dated October 7 (G.C. Exh. 8),which reads:This will acknowledge receipt of your letter datedSeptember 21, 1970.I apologize for the delay, but trialand out-of-town commitments have kept me out of myoffice.I think it would serve no useful purpose for you andme to engage in a court debate as to whose facts areright or as to whose facts are in error. However, Ibelieve that you and I agree that the United StatesCourt of Appeals has ordered your principals to bar-gain with Local Union No. 710,I.B. of T.From our point of view your client's decision to ter- LOWERY TRUCKING CO.481minate the"Chicago run" rather than respond to ourinitial contract proposal is somewhat less than the"good faith" which the NLRB and court order antic-ipates. Further,affectingthe employment of the driversin the unit without giving the Union a fair and reasona-ble opportunity to negotiate on that decision, or theeffects, supports our contention that Mr. Easter wouldprefer reprisals for selectinga union over compliancewith the court's order.We are now, have been, and will continue to beanxious and available to enter intoreal seriousnegotia-tions on behalf of the employees we represent. We donot feel, however, that the Company s attitude andactions areeither honestor legal.Without foreclosingany avenues to resolvethe issuesbetween us, be ad-vised that we intend to undertake all means availableto protect the rights of those whom we represent. Ifyour principalsare desirousof commencing and con-tinuing real negotiations,we are available. We do, how-ever, hold your principals liable for anyand all lossesaccruing to employees because of its action.There was no further correspondence nor any further nego-tiations.While this correspondence was being exchanged, Easterand Wynant went to CouncilBluffs to seeWalter Lowery,coowner of Lowery, to explain to him they were going todrop the Omaha-Chicago meat run, which would involvethe termination of the Teasingagreementbetween Loweryand Ace. (G.C. Exh. 11.) The date of this meeting is fixedby Wynant as September 10. There appears to have been,from the testimony of Lowery and Wynant,some discussionof factors involved in severing the lease agreement andLowery was told that thereason wasAce's inability to meetthe terms of the proposed Central States Agreement.Four employees ofLowery-Ace testified, Slotton, Moore,Benton,and Gates. All had been drivers for Ace on itsOmaha-Chicago run and all testified, in substance, that theywere notified during the period between September 10 and14 that Ace was closing its operations because it was losingmoney and were told there was no further work for them atAce. All but Moore, who was not interrogated on this point,were later employed by Lowery in his shop. Lowery testifiedthat of the 13 drivers employed by Ace all were given em-ployment, although not immediately, by Lowery, that somewent to work in the shop, some went to work elsewhere, andsome accepted driving jobs.8C. ConclusionsApart from Respondents' prior unfair labor practiceswhich must be considered, the decision in this case rests onthe meeting between the parties in early September andupon the correspondence between them since that meeting.Itmust be noted that upon receipt of the court's decisionAce notified Local 710 of the decision, offered to negotiate,and set a date for a meeting. That this meeting provedfruitless was not the fault of Ace. It was confronted at thismeeting with the Teamsters "book," the Central StatesOver-the-Road Agreement. When it sought lower health,welfare, and pension rates Mischan, after consultation withhis secretary treasurer Joyce, told the Ace representativesthat the payments would have to be made as set forth in theAgreement. Although Respondents are charged with no un-fair labor practice with respect to this meeting the General8The driving jobs were on Lowery trucks leased to other companiesLowery had no ICC license.Counsel implies,in his brief,that the almost immediaterejection of the contract as evidenced by the letter of Sep-tember 10(G.C. Exh.4) established that the closing downof the operation was premature.Ido not agree.There isnothing in the record to show that further negotiationswould leave gained any concessions from Local 710. TheRespondents were not confronted with a contractproposalbut with"the book,"a master agreement covering f I States.No employer in the trucking business could have expectedspecial exemptions from Local 710 or from the Internation-alwhich negotiated the agreement.Ace took a far morerealistic view of the confrontation than does the GeneralCounsel.Itwas bargaining with one of the most powerfullocals of the Brotherhood of Teamsters, not with a suppli-cant union,and understood that the contract was offered ona "take-it-or-leave-it" basis.We now reach the issue of Ace's obligation to bargainconcerning the effects of the closedown on its employees. Inits letter to Mischan of September 10, Ace made an unqual-ified offer to bargain with Local 710"concerning this con-templatedactionand its effects."An unqualifiedacceptance of this offer would have presumably precludedthe litigation which ensued.Instead of accepting, however,Local 710 forwarded the letter to its attorney for reply. Thereply by Gittler(G.C. Exh.6) characterized the offer as athreat of reprisal against Ace's employees,repeated its de-termination to "prosecute your Company through all avail-able means"and asked to be advised when Ace intended to"undertake good faith negotiations."There is nothing inthis last statement to indicate that Local 710 would agree tobargain on the effects of the closedown but rather,in viewof the general tenor of the letter,it constituted a request toresume negotiations leading to a contract.The answer ofAce's attorney merely denied Gittler's allegations and re-eated its willingness to bargain,as it had offered to do onSeptember 10. The last item of correspondence was Gittler'sreply(G.C. Exh. 8) which again charged Ace with bad faithand dishonesty and implied a threat of further litigation.While offering to resume bargaining Gittler,although it wasLocal 710 which had been first approached, suggested nei-ther a time nor place for meeting.Conceding that Respondents have been found guilty ofunfair labor practices and do not come into court with cleanhands I cannot find that they(or particularly Ace) com-pounded their guilt by further violation of Section 8(a)(5) asalleged.Itwas Ace which made the overtures to resumebargaining,as it properly should have done,but it was Local710 which proposed a take-it-or-leave-itcontract. On theday its decision was made Ace notified Local 710 of itswillingness to negotiate on the effects of that decision uponthe employees,an offer which could have been acceptedwithout resort to the threat of further litigation as a re-sponse.9Ido not know what an employer is required orexpected to offer the bargaining agent other than the oppor-tunity to negotiate.This is what Ace did and it is all I wouldrequire it to do.9Although the bargaining situation stood in a different posture, I find thelanguage of the Board inAmerican Bus Lines,Inc,164 NLRB 1055, appropri-ateThere the Board stated, p 1055When the Union was first apprised of Respondent's plan to promote allof the porters to utility-baggagemen with the concomitant disappearanceof the Union's bargaining unit,itbecameincumbent upon the Union toenforce its bargainingrightsdiligently by attempting to persuade the Re-spondent to alter its decisionif itfound the decision unacceptable .. .However, the Union's immediate reaction was merely to protest theproposal in a letter by characterizing it as an invasion of its statutoryrights.Its next and final course of action was to file an unfair laborpractice charge 482DECISIONSOF NATIONAL LABOR RELATIONS BOARDUpon the foregoing findings and upon the entire recordRECOMMENDED ORDERin this case,Imake the following:CONCLUSION OF LAWIt is recommended that the complaint be dismissed in itsentirety.1.Respondentdid not violateSection 8(a)(1) and (5) ofthe Act.